                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

vs.                                                                  CR. NO. 20-1370 KWR


JULIAN LUCAS GARCIA, III,

               Defendant.

 DEFENDANT’S RESPONSE TO THE UNITED STATES’ OPPOSED FIFTH MOTION
     IN LIMINE TO EXCLUDE DEFENSE EVIDENCE AND ARGUMENT OF
                     VOLUNTARY INTOXICATION

       Defendant Julian Garcia, III, through his counsel of record, Robert J. Gorence of the Gorence

Law Firm, LLC, hereby responds to the United States’ Opposed Fifth Motion in Limine to Exclude

Defense Evidence and Argument of Voluntary Intoxication as follows:

       Mr. Garcia does not oppose the government’s Fifth Motion in Limine for the simple

reason that he was not intoxicated nor impaired to the slightest degree on July 4, 2019, at the

time of the tragic accident with Jane Doe. As such, there will be no reliance on a defense nor

argument regarding voluntary intoxication.

                                                     Respectfully submitted,

                                                     GORENCE LAW FIRM, LLC

                                                     /s/ Robert J. Gorence
                                                     Robert J. Gorence
                                                     300 Central Avenue SW, Suite 1000E
                                                     Albuquerque, NM 87102
                                                     Phone: (505) 244-0214
                                                     Fax: (505) 244-0888
                                                     Email: gorence@golaw.us

                                                     Attorneys for Defendant Julian Garcia
                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 16th day of August, 2021, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

       Alexander Flores, Attorney for United States
       (alexander.flores@usdoj.gov)


/s/ Robert J. Gorence
Robert J. Gorence




                                              2
